           Case 2:18-cv-02205-MCE-CKD Document 12 Filed 01/18/19 Page 1 of 4


 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place
   10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
   Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
   lbandlow@foxrothschild.com
 5
   Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                         Case Number: 2:18-cv-02205-MCE-CKD
11
                        Plaintiff,                   PLAINTIFF’S RESPONSE TO ORDER
12                                                   TO SHOW CAUSE
     vs.
13
   JOHN DOE subscriber assigned IP address
14 73.192.163.54,

15                      Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28                                               1

                              Plaintiff’s Response to Order to Show Cause
                                                                    Case No. 2:18-cv-02205-MCE-CKD
          Case 2:18-cv-02205-MCE-CKD Document 12 Filed 01/18/19 Page 2 of 4


 1          Strike 3 Holdings, LLC (“Plaintiff”) hereby respectfully files its response to this Court’s
 2 Order to Show Cause [Dk. 11] for “why the court should not impose $250 in sanctions based on

 3 its failure to follow the Court’s previous order” and respectfully states as follows:

 4          1.      Plaintiff has filed several copyright infringement cases in the United States
 5 District Court for the Eastern District of California against individual John Doe subscribers,

 6 each assigned a unique IP address (“Defendants”).

 7          2.      Since Defendants are initially only known to Plaintiff by their IP addresses, in
 8 each case, Plaintiff files an Ex Parte Application for Leave to Serve a Third Party Subpoena
 9 Prior to a Rule 26(f) Conference. This Court has granted Plaintiff’s motions, subject to certain

10 limitations and conditions. Specifically, this Court instructs Plaintiff to file a status report no

11 later than 45 days from the date of that order.

12          3.      Recently, Plaintiff has encountered issues with its calendaring procedure for its
13 cases within the Eastern District of California. As a result, Plaintiff has missed a number of

14 status report deadlines. Recently, this Court entered show cause orders in the following cases:

15 Strike 3 Holdings, LLC v. Doe, No. CV 18-00587-MCE-CKD (E.D. Cal. Nov. 9, 2018) [Dkt.

16 13]; Strike 3 Holdings, LLC v. Doe, No. CV 18-01663-MCE-CKD (E.D. Cal. Nov. 9, 2018)

17 [Dkt. 10]; Strike 3 Holdings, LLC v. Doe, No. CV 2:18-01667-MCE-CKD (E.D. Cal. Nov. 9,

18 2018) [Dkt. 9]; Strike 3 Holdings, LLC v. Doe, No. CV 18--01677-MCE-CKD (E.D. Cal. Nov.

19 9, 2018) [Dkt. 10]. In light of those orders, Plaintiff began working with information

20 technology professionals to address its calendaring procedure and protocol to ensure that it

21 received all alerts for this Court’s deadlines. However, it has become apparent that the problem

22 has not yet been resolved. Indeed, as evidenced by the Court’s recent show cause orders

23 entered in this as well as other cases, Plaintiff has again inadvertently missed a number of status

24 report deadlines in its cases before this Court. This was, in part, because of its lack of adequate

25 staff to ensure deadlines are covered over the holidays, coupled with additional technological

26 issues related to receiving emails and notifications regarding calendaring deadlines. Plaintiff
27 assures the Court that it has never intentionally disregarded the Court’s deadlines.

28
                                                      1

                                  Plaintiff’s Response to Order to Show Cause
                                                                        Case No. 2:18-cv-02205-MCE-CKD
             Case 2:18-cv-02205-MCE-CKD Document 12 Filed 01/18/19 Page 3 of 4


 1             4.       Plaintiff sincerely apologizes to the Court for this error. Additionally, because of
 2 Plaintiff’s repeat errors, it will not file any new cases in this District until it fully consults with

 3 technical professionals, updates its system, receives assurances that all technical calendaring

 4 problems have been resolved, and ensures it has properly trained personnel to carefully comply

 5 with each Court order.

 6             5.       “In reviewing sanctions under the court’s inherent power [the Ninth Circuit has]
 7 consistently focused on bad faith.” Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001). And,

 8 “mere recklessness, without more, does not justify sanctions under a court’s inherent power.”
 9 Id. at 993–94; Zambrano v. City of Tustin, 885 F.2d 1473, 1483 (9th Cir. 1989) (Court vacated

10 the sanctions, holding that the district court may not sanction mere inadvertent conduct). “A

11 specific finding of bad faith, however, must precede any sanction under the court's inherent

12 powers.” United States v. Stoneberger, 805 F.2d 1391, 1393 (9th Cir. 1986), citing Roadway

13 Express, Inc. v. Piper, 447 U.S. 752, 767, 100 S.Ct. 2455, 2465, 65 L.Ed.2d 488 (1980).

14 Plaintiff respectfully submits that this error was not made in bad faith. As the Court recently

15 pointed out, Plaintiff filed a motion to extend the status report deadline in ten of its cases before

16 this Court. Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-01076-MCE-CKD (E.D. Cal. Jan.

17 2, 2019) [Dkt. 13] (“Inexplicably, plaintiff requested an extension of the time in only ten of the

18 fifteen above-cited cases.”). Indeed, it makes no sense that Plaintiff would selectively comply

19 with only some of the Court’s status report deadlines. This oddity illustrates that Plaintiff’s

20 error was unintentional. Further, Plaintiff’s good-faith intent to correct this internal technical

21 and personnel issue is supported by the fact that Plaintiff has not filed a case in the Eastern

22 District of California since November 29, 2018. Accordingly, sanctions are not warranted. If

23 the Court is inclined to enter sanctions against Plaintiff, Plaintiff respectfully requests that it be

24 permitted to appear at a hearing. Plaintiff respectfully requests that such a hearing be set for

25 Wednesday, February 20, 2019 in light of the scheduling issues set forth in Plaintiff’s recent

26 filings before this Court. 1
27
         1
             This Court has scheduled hearings for Plaintiff to appear on January 30, 2019 at 10:00 AM with respect to
28 other cases where the Court entered show cause orders. However, Plaintiff’s Counsel is unavailable on this day.
                                                             2

                                       Plaintiff’s Response to Order to Show Cause
                                                                             Case No. 2:18-cv-02205-MCE-CKD
           Case 2:18-cv-02205-MCE-CKD Document 12 Filed 01/18/19 Page 4 of 4


 1           6.       Plaintiff sincerely apologizes to the Court for this error and any inconvenience it
 2 caused.

 3           7.       In this matter, Plaintiff received Defendant’s identity on or around January 7,
 4 2019. Defense counsel immediately contacted Plaintiff and the parties were able to resolve this

 5 case. A voluntary dismissal with prejudice is being filed contemporaneously with the instant

 6 response in this case.

 7

 8 Date: 1/18/2019                                        FOX ROTHSCHILD LLP
 9                                                        Respectfully submitted,
10                                                        By: /s/ Lincoln Bandlow
                                                          Lincoln Bandlow, Esq.
11                                                        FOX ROTHSCHILD LLP
12                                                        Attorney for Plaintiff
                                                          Strike 3 Holdings, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25
     After conferring with the Courtroom Deputy, Plaintiff filed a Motion to Continue the hearings to February 20, 2019.
26 See Strike 3 Holdings, LLC v. Doe, No. CV 18-01076-MCE-CKD (E.D. Cal. Jan. 17, 2019) [Dkt. 17]; Strike 3
     Holdings, LLC v. Doe, No. CV 18-01080-MCE-CKD (E.D. Cal. Jan. 17, 2019) [Dkt. 17]; Strike 3 Holdings, LLC v.
27 Doe, No. CV 18-01075-MCE-CKD (E.D. Cal. Jan. 17, 2019) [Dkt. 17]; Strike 3 Holdings, LLC v. Doe, No. CV 18-
     01089-MCE-CKD (E.D. Cal. Jan. 17, 2019) [Dkt. 17]; Strike 3 Holdings, LLC v. Doe, No. CV 18-01304-MCE-CKD
28 (E.D. Cal. Jan. 17, 2019) [Dkt. 12].
                                                             3

                                      Plaintiff’s Response to Order to Show Cause
                                                                            Case No. 2:18-cv-02205-MCE-CKD
